            CASE 0:19-cv-02560-NEB-HB Doc. 56 Filed 09/16/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA ex rel.                   Case No. 15-cv-00091-VC
  BROOKE HALLAM,
                 Plaintiff-Relator,                  ORDER GRANTING MOTION TO
                                                     TRANSFER
            v.
                                                     Re: Dkt. No. 48
  EV3 ENDOVASCULAR, INC., et al.,
                 Defendants.

       The defendant in this qui tam lawsuit has moved to transfer the case to the District of

Minnesota under 28 U.S.C. § 1404(a). The lawsuit could originally have been brought in that

district because the defendant is headquartered there. See 31 U.S.C. § 3732(a). And the case has

a strong connection to Minnesota: the relator lives there, the defendant has its headquarters there,

and the events underlying many of the claims took place there. Furthermore, several of the

claims arise under Minnesota state law.

       These connections to Minnesota are far stronger than the lawsuit’s connection to

California. The relator brings one claim (out of more than thirty) under California’s False Claims

Act for payments made in California. She did not even file this lawsuit in California originally,

and it was transferred here for reasons of judicial economy that appear to no longer apply. See

Dkt. 1-7.

       For all these reasons, the section 1404(a) factors strongly favor a change of venue. See

Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000). Covidien’s motion to

transfer to the District of Minnesota is granted. The Clerk is directed to transfer the case to the

District of Minnesota.

       IT IS SO ORDERED.

Dated: September 16, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
